
	
		I
		112th CONGRESS
		1st Session
		H. R. 2303
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Ms. Waters (for
			 herself, Mr. Cohen,
			 Ms. Jackson Lee of Texas,
			 Mr. Carson of Indiana,
			 Ms. Schakowsky,
			 Mr. Payne,
			 Mr. Scott of Virginia,
			 Mr. Frank of Massachusetts, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To concentrate Federal resources aimed at the prosecution
		  of drug offenses on those offenses that are major.
	
	
		1.Short titleThis Act may be cited as the
			 Major Drug Trafficking Prosecution Act
			 of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Mandatory minimum
			 sentences are statutorily prescribed terms of imprisonment that automatically
			 attach upon conviction of certain criminal conduct, usually pertaining to drug
			 or firearm offenses. Absent very narrow criteria for relief, a sentencing judge
			 is powerless to mandate a term of imprisonment below the mandatory minimum.
			 Mandatory minimum sentences for drug offenses rely solely upon the weight of
			 the substance as a proxy for the degree of involvement of a defendant’s
			 role.
			(2)In the Anti-Drug Abuse Act of 1986, and at
			 the height of the public outcry over crack-cocaine, Congress acted hastily,
			 without sufficient hearings, and enacted hard line penalties that targeted
			 low-level drug offenders. These penalties included new, long mandatory minimum
			 sentences for such offenders.
			(3)According to the
			 Bureau of Prisons, in 1986, when the new drug law containing lengthy mandatory
			 minimum sentences passed, the prison population was 36,000. Today, the Federal
			 prison population is over 215,000 prisoners, up almost 600 percent in 26
			 years.
			(4)According to the
			 Bureau of Prisons, the cost to keep one prisoner in Federal prison for one year
			 is approximately $26,000.
			(5)According to the
			 Department of Justice, since the enactment of mandatory minimum sentencing for
			 drug users, the Federal Bureau of Prisons budget increased from $994 million in
			 1987 to almost $6.2 billion in 2009.
			(6)According to the
			 U.S. Sentencing Commission, between 1995 and 2010, over 400,000 drug offenders
			 were sentenced under Federal law; of these, almost 250,000 (61 percent)
			 received mandatory minimum sentences.
			(7)According to the
			 U.S. Sentencing Commission, drug offenders released from prison in 1986 who had
			 been sentenced before the adoption of mandatory sentences and sentencing
			 guidelines had served an average of 22 months in prison. In 2010, almost
			 two-thirds of all drug offenders received a mandatory sentence, with most
			 receiving a 10-year minimum. Most of these offenders are nonviolent or
			 lower-level offenders with little or no criminal history: in 2010, 51.6 percent
			 had few or no prior convictions, 83.6 percent did not have weapons involved in
			 their offense, and only 6 percent were considered leaders, managers, or
			 supervisors of drug operations.
			(8)Mandatory minimum
			 sentences have consistently been shown to have a disproportionate impact on
			 African-Americans. The United States Sentencing Commission, in a 15-year
			 overview of the Federal sentencing system, concluded that mandatory
			 penalty statutes are used inconsistently and disproportionately affect
			 African-American defendants. African-American drug defendants are 20 percent
			 more likely to be sentenced to prison than White drug defendants.
			(9)According to the
			 U.S. Sentencing Commission, between 1994 and 2003, the average time served by
			 African-Americans for a drug offense increased by 62 percent, compared to a 17
			 percent increase among White drug defendants.
			(10)According to the
			 Substance Abuse and Mental Health Services Administration, government surveys
			 document that drug use is roughly consistent across racial and ethnic groups.
			 While there is less data available regarding drug sellers, research from the
			 Office of National Drug Control Policy and the National Institute of Justice
			 has found that drug users generally buy drugs from someone of their own racial
			 or ethnic background. But, according to the U.S. Sentencing Commission, over 70
			 percent of all Federal narcotics offenders sentenced each year are
			 African-Americans and Hispanic Americans, many of whom are low-level
			 offenders.
			(11)As a result of Federal prosecutors’ focus
			 on low-level drug offenders, the overwhelming majority of individuals subject
			 to the heightened crack cocaine penalties are African-American. According to
			 the U.S. Sentencing Commission’s 2007 Report to Congress on crack cocaine, only
			 8.8 percent of Federal crack cocaine convictions were imposed on White
			 Americans, while 81.8 percent and 8.4 percent were imposed on African-American
			 and Hispanics, respectively.
			(12)According to the
			 U.S. Census, African-Americans comprise 12 percent of the U.S. population and,
			 according to the Substance Abuse and Mental Health Services Administration,
			 about 10 percent of all drug users, but almost 30 percent of all Federal drug
			 convictions according to the U.S. Sentencing Commission.
			(13)According to the
			 U.S. Sentencing Commission, African-Americans, on average, now serve almost as
			 much time in Federal prison for a drug offense (58.7 months) as Whites do for a
			 violent offense (61.7 months).
			(14)According to the
			 U.S. Sentencing Commission, in 2010, almost 30 percent of women entering
			 Federal prison did so for a drug offense. Linking drug quantity with punishment
			 severity has had a particularly profound impact on women, who are more likely
			 to play peripheral roles in a drug enterprise than men. However, because
			 prosecutors can attach drug quantities to an individual regardless of the level
			 of a defendant’s participation in the charged offense, women have been exposed
			 to increasingly punitive sentences to incarceration.
			(15)Low-level and
			 mid-level drug offenders can be adequately prosecuted by the States and
			 punished or supervised in treatment as appropriate.
			(16)The Departments of Justice, Treasury, and
			 Homeland Security are the agencies with the greatest capacity to investigate,
			 prosecute and dismantle the highest level of drug trafficking organizations.
			 Low-level drug offender investigations and prosecutions divert Federal
			 personnel and resources from prosecuting high-level traffickers.
			(17)Congress must
			 have the most current information on the number of prosecutions of high-level
			 and low-level drug offenders in order to properly reauthorize Federal drug
			 enforcement programs.
			(18)Congress has an
			 obligation to taxpayers to use sentencing policies that are cost-effective and
			 increase public safety, in addition to establishing a criminal justice system
			 that is fair, efficient and provides just sentences for offenders. Mandatory
			 sentences have not been conclusively shown to reduce recidivism or deter
			 crime.
			(19)Prisons are important and expensive; the
			 limited resources in the Federal criminal justice system should be used to
			 protect society by incapacitating dangerous and violent offenders who pose a
			 threat to public safety. The Federal judiciary has the expertise and is in the
			 best position to sentence each offender and determine who should be sent to
			 Federal prisons and the amount of time each offender should serve.
			3.Approval of
			 certain prosecutions by Attorney GeneralA Federal prosecution for an offense under
			 the Controlled Substances Act, the Controlled Substances Import and Export Act,
			 or for any conspiracy to commit such an offense, where the offense involves the
			 illegal distribution or possession of a controlled substance in an amount less
			 than that amount specified as a minimum for an offense under section
			 401(b)(1)(A) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(A)) or, in
			 the case of any substance containing cocaine or cocaine base, in an amount less
			 than 500 grams, shall not be commenced without the prior written approval of
			 the Attorney General.
		4.Modification of
			 certain sentencing provisions
			(a)Section
			 404Section 404(a) of the Controlled Substances Act (21 U.S.C.
			 844(a)) is amended—
				(1)by striking
			 not less than 15 days but;
				(2)by striking
			 not less than 90 days but; and
				(3)by striking the
			 sentence beginning The imposition or execution of a minimum
			 sentence.
				(b)Section
			 401Section 401(b) of the Controlled Substances Act (21 U.S.C.
			 841(b)) is amended—
				(1)in paragraph
			 (1)(A)—
					(A)by striking
			 which may not be less than 10 years and or more than and
			 inserting for any term of years or for;
					(B)by striking
			 and if death the first place it appears and all that follows
			 through 20 years or more than life the first place it
			 appears;
					(C)by striking
			 which may not be less than 20 years and not more than life
			 imprisonment and inserting for any term of years or for
			 life;
					(D)by inserting
			 imprisonment for any term of years or after if death or
			 serious bodily injury results from the use of such substance shall be sentenced
			 to;
					(E)by striking the
			 sentence beginning If any person commits a violation of this
			 subparagraph; and
					(F)by striking the
			 sentence beginning Notwithstanding any other provision of law
			 and the sentence beginning No person sentenced; and
					(2)in paragraph
			 (1)(B)—
					(A)by striking
			 which may not be less than 5 years and and inserting
			 for;
					(B)by striking
			 not less than 20 years or more than and inserting for any
			 term of years or to;
					(C)by striking
			 which may not be less than 10 years and more than and inserting
			 for any term of years or for;
					(D)by inserting
			 imprisonment for any term of years or to after if death
			 or serious bodily injury results from the use of such substance shall be
			 sentenced to; and
					(E)by striking the
			 sentence beginning Notwithstanding any other provision of
			 law.
					(c)Section
			 1010Section 1010(b) of the Controlled Substances Import and
			 Export Act (21 U.S.C. 960(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 of not less than 10 years and not more than and inserting
			 for any term of years or for;
					(B)by striking
			 and if death the first place it appears and all that follows
			 through 20 years and not more than life the first place it
			 appears;
					(C)by striking
			 of not less than 20 years and not more than life imprisonment
			 and inserting for any term of years or for life;
					(D)by inserting
			 imprisonment for any term of years or to after if death
			 or serious bodily injury results from the use of such substance shall be
			 sentenced to; and
					(E)by striking the
			 sentence beginning Notwithstanding any other provision of law;
			 and
					(2)in paragraph
			 (2)—
					(A)by striking
			 not less than 5 years and;
					(B)by striking
			 of not less than twenty years and not more than and inserting
			 for any term of years or for;
					(C)by striking
			 of not less than 10 years and not more than and inserting
			 for any term of years or to;
					(D)by inserting
			 imprisonment for any term of years or to after if death
			 or serious bodily injury results from the use of such substance shall be
			 sentenced to; and
					(E)by striking the
			 sentence beginning Notwithstanding any other provision of
			 law.
					(d)Section
			 418Section 418 of the Controlled Substances Act (21 U.S.C. 859)
			 is amended by striking the sentence beginning Except to the
			 extent each place it appears and by striking the sentence beginning
			 The mandatory minimum.
			(e)Section
			 419Section 419 of the Controlled Substances Act (21 U.S.C. 860)
			 is amended by striking the sentence beginning Except to the
			 extent each place it appears and by striking the sentence beginning
			 The mandatory minimum.
			(f)Section
			 420Section 420 of the Controlled Substances Act (21 U.S.C. 861)
			 is amended—
				(1)in each of
			 subsections (b) and (c), by striking the sentence beginning Except to
			 the extent;
				(2)by striking
			 subsection (e); and
				(3)in subsection (f),
			 by striking , (c), and (e) and inserting and
			 (c).
				
